Citation Nr: 1822694	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-30 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than December 1, 2016, for the grant of service-connection for sinusitis.

2.  Entitlement to an effective date earlier than December 1, 2016, for the grant of service-connection for an acquired psychiatric disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals from a head injury.

5.  Entitlement to a rating in excess of 20 percent for unfavorable ankylosis of the fourth and fifth fingers of the right hand.

6.  Entitlement to a rating in excess of 50 percent for an acquired psychiatric disability.

7.  Entitlement to service connection for a cervical spine disorder.

8.  Entitlement to service connection for a right upper extremity disorder.

9.  Entitlement to service connection for a right wrist disorder, to include as secondary to right hand disabilities.


REPRESENTATION

Veteran represented by:	Casey Walker, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from May 1969 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2017, the RO granted a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU).  This represents a complete grant of his appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  This issue is no longer before the Board.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2017.  A transcript of that hearing is of record.

The issues of entitlement to an effective date earlier than December 1, 2016, for the grant of service connection for right hand disabilities and right finger disabilities have been raised by the record in an August 2014 statement and entitlement to an effective date earlier than December 1, 2016, for the grant of a TDIU has been raised by the record at the November 2017 Board hearing, but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to increased ratings for an acquired psychiatric disability and entitlement to service connection for a cervical spine disorder, a right upper extremity disorder, and a right wrist disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On November 30, 2016, the Veteran filed service connection claims for sinusitis and an acquired psychiatric disability.

2.  The Veteran began experiencing symptoms of tinnitus while in service, and he has continued to experience them since separation from service.

3.  The Veteran is not shown to have any chronic, non-psychiatric, residuals from a head injury.

4.  Prior to May 31, 2017, the functioning of the Veteran's fingers was not so diminished that amputation with prosthesis would equally serve the Veteran. 

5.  Beginning May 31, 2017, the functioning of the Veteran's fingers was so diminished that amputation with prosthesis would equally serve the Veteran. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 30, 2016, but not earlier, for the grant of service connection for sinusitis have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

2.  The criteria for an effective date of November 30, 2016, but not earlier, for the grant of service connection for an acquired psychiatric disability have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection for residuals from a head injury have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

5.  Prior to May 31, 2017, the criteria for a disability rating in excess of 20 percent for unfavorable ankylosis of the fourth and fifth fingers of the right hand have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5219 (2017).

6.  Beginning May 31, 2017, the criteria for a disability rating of 30 percent, but no higher, for unfavorable ankylosis of the fourth and fifth fingers of the right hand is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5151 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in November 2017.

The Veteran was also provided VA examinations and neither he, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Effective Dates

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for sinusitis and acquired psychiatric disability.  Specifically, he has asserted that he should have an effective date consistent with the date VA received his service connection claims.  For the reasons discussed below, the Board finds that the Veteran is entitled to an effective date of November 30, 2016, for the grant of service connection for sinusitis and an acquired psychiatric disability.

On November 30, 2016, the Veteran filed his service-connection claims for sinusitis and an acquired psychiatric disability.  In an April 2017 rating decision, the Veteran was granted service connection for sinusitis and an acquired psychiatric disability and was assigned an effective date of December 1, 2016.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C. § 5110.  Except as otherwise  provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

The Veteran filed service connection claims for sinusitis and an acquired psychiatric disability that were received on November 30, 2016.  As such, the date of receipt for his claims of service connection for sinusitis and an acquired psychiatric disability was November 30, 2016.

Accordingly, the Veteran's claims for earlier effective date for the grant of service connection for sinusitis and an acquired psychiatric disability is granted.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Tinnitus

The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Board finds no reason to doubt the Veteran's credibility.  Given this conclusion, the Board will review his statements as to the etiology of his tinnitus.  At the November 2017 Board hearing, the Veteran credibly testified that he started having ringing in his ears while working as a machinist and that it continues to the present day.  The Veteran has been diagnosed with tinnitus.  As such, the criteria for service connection for tinnitus have been met and the Veteran's claim is granted.

Residuals from a Head Injury

The Veteran seeks service connection for residuals from a head injury, which he asserts is due to his active service.  He reported that he experienced a head injury during his active service.

The Veteran's STRs show that that at his March 1973 separation physical, his head and neurological examination was normal.

The Veteran's treatment records do not show any diagnoses for residuals from a head injury.  A September 2012 brain CT was unremarkable.  His medical treatment records do not show that he has been diagnosed with residuals from a head injury.

In June 2016, the Board denied the Veteran's service connection claim for residuals from a head injury as his medical evidence did not show that the Veteran had a diagnosis of residuals from a head injury.  In the April 2017 JMPR, the parties agreed that the Veteran should be afforded an examination regarding his service connection claim for residuals from a head injury.

In April 2017, the Veteran was afforded a VA examination.  After reviewing the Veteran's claim file, interviewing the Veteran, and conducting an examination, the examiner indicated that the Veteran's medical records did not show a diagnosed traumatic brain injury (TBI). 

The Veteran has not submitted any medical evidence supporting his assertion that he has a diagnosis of residuals from a head injury, or that any residuals from a head injury is due to or the result of his active service.

As such, the record does not show any current diagnosis of residuals from a head injury.

While a layperson is competent to report observable symptomology and diagnose a simple medical condition, the specific issue in this case falls outside the realm of a layperson's knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  For example, while the Veteran might be competent to report experiencing a head injury in service and to report symptoms he currently experiences, he is not found to have the medical expertise to determine whether any chronic residual disability emerged from such an injury.  In addition, a brain CT was unremarkable and a VA examiner concluded following a physical examination that the Veteran did not have a diagnosis of a TBI.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, the Board finds that the evidence is against the claim and entitlement to service connection for residuals from a head injury is denied.

Increased Rating
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In March 2012, the Veteran filed an increased rating claim for his right fifth finger ankylosis, which was denied by a May 2012 rating decision.  In an April 2017 rating decision, he was granted an increased rating of 20 percent for his right hand fourth and fifth finger ankylosis effective December 1, 2016.  The Veteran asserts that he is entitled to a higher rating.

The Veteran is currently rated at 20 percent for his unfavorable ankylosis of the fourth and fifth fingers of the right hand.  Under Diagnostic Code 5219 for unfavorable ankylosis of multiple digits, a 20 percent rating, the maximum rating, is assigned for unfavorable ankylosis of the fourth and fifth fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5219.

Diagnostic Code 5151 evaluates multiple finger amputations.  A 30 percent rating is assigned for amputation of the fourth and fifth fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5151.

In April 2012, the Veteran was afforded a VA examination.  After conducting a physical examination, the VA examiner indicated that the functioning of the Veteran's fingers was not so diminished that amputation with prosthesis would equally serve the Veteran. 

In June 2015, the Veteran was afforded a VA examination.  After conducting a physical examination, the VA examiner indicated that the functioning of the Veteran's fingers was not so diminished that amputation with prosthesis would equally serve the Veteran. 

In February 2017, the Veteran was afforded a VA examination.  After conducting a physical examination, the VA examiner indicated that the functioning of the Veteran's fingers was not so diminished that amputation with prosthesis would equally serve the Veteran. 

On May 31, 2017, the Veteran was afforded a VA examination.  After conducting a physical examination, the VA examiner indicated that the functioning of the Veteran's fingers was so diminished that amputation with prosthesis would equally serve the Veteran.

Prior to May 31, 2017, the VA examiners indicated that functioning of the Veteran's fingers was not so diminished that amputation with prosthesis would equally serve the Veteran.  As such, prior to May 31, 2017, the Veteran was in receipt of the maximum rating for ankylosis of the fourth and fifth fingers.

Prior to May 31, 2017, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Veteran is in receipt of the maximum rating allowed based on ankylosis.  The maximum rating allowed based on limitation of motion is a noncompensable rating under Diagnostic Code 5230.  The only rating available is a 30 percent rating for amputation of the fourth and fifth fingers.  Where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

On May 31, 2017, the VA examiner indicated that the functioning of the Veteran's fingers was so diminished that amputation with prosthesis would equally serve the Veteran.  As such, as of May 31, 2017, he is entitled to a 30 percent rating for his unfavorable ankylosis of the fourth and fifth fingers of the right hand.

Accordingly, a schedular rating in excess of 20 percent for the Veteran's unfavorable ankylosis of the fourth and fifth fingers of the right hand prior to May 31, 2017, is denied.  However, beginning May 31, 2017, the criteria for a 30 percent schedular rating have been met, and the Veteran's claim is granted to that extent.


ORDER

An earlier effective date of November 30, 2016, but not earlier, for the establishment of service connection for sinusitis is granted, subject to the laws and regulations governing the award of monetary benefits. 

An earlier effective date of November 30, 2016, but not earlier, for the establishment of service connection for an acquired psychiatric disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for tinnitus is granted.

Service connection for residuals from a head injury is denied.

Prior to May 31, 2017, a disability rating in excess of 20 percent for unfavorable ankylosis of the fourth and fifth fingers of the right hand is denied.

Beginning May 31, 2017, a disability rating of 30 percent for unfavorable ankylosis of the fourth and fifth fingers of the right hand is granted, subject to the provision governing the award of monetary benefits.


REMAND

Regarding the Veteran's increased rating claim for an acquired psychiatric disability, the Veteran was last afforded a VA examination in April 2017.  At the November 2017 hearing, the Veteran testified that his psychiatric symptoms have worsened since the last VA examination.

As such, new examinations are required to evaluate the current nature and severity of the Veteran's acquired psychiatric disability.

Regarding the Veteran's service connection claim for a cervical spine disorder, at the November 2017 Board hearing, he testified that during his active service, he injured his neck in an explosion in the refrigeration plant while he was assigned to the U.S.S. Waterford in New London between 1971 and 1972.  The Veteran's STRs do not show any treatment for injuries sustained in an explosion.

As such, a remand is required to attempt to obtain the deck logs of for the U.S.S. Waterford between 1971 and 1972 to determine if there was any mention of an explosion of the refrigeration plant.

Regarding the Veteran's service connection claim for a right upper extremity disorder, while the claims file contains a VA opinion regarding secondary service connection to his right hand disabilities, if a cervical spine disorder is found to be service connection, then an opinion regarding any right upper extremity radiculopathy should also be obtained.

Regarding the Veteran's service connection claim for a right wrist disorder, at the November 2017 Board hearing, he testified that his right wrist disorder was secondary to his right hand disabilities.  At a VA examination in February 2017, the Veteran denied having a right wrist disorder.  As such, a new VA examination is needed 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the nature and severity of his service connected acquired psychiatric disability.

2.  Obtain the command history, all relevant deck logs, and muster rolls/personnel diaries for the U.S.S. Waterford during the time period the Veteran was aboard.  If such records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

3.  Obtain any missing STRs from the Veteran's active service, to include documentation of treatment after an explosion on the U.S.S. Waterford while it was docked in New London from 1971 and 1972 (the Veteran reported being treated at the New London Base Hospital in New London, Connecticut).  If such records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

4.  After associating any additional records with the claims file and if, and only if, there is evidence of an explosion in the refrigeration plant or of an in-service treatment for injuries from an explosion, schedule the Veteran for a VA examination to determine the nature and severity of his cervical spine disorder and possible right upper extremity radiculopathy.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current cervical spine disorder and/or right upper extremity radiculopathy either began during or was otherwise caused by the Veteran's active service.  Why or why not?  

5.  Schedule the Veteran for a VA examination to determine the nature and severity of his right wrist disorder.  The examiner is asked to answer the following questions:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right wrist disorder either began during or was otherwise caused by his naval service?  Why or why not?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right wrist disorder was caused by his service-connected right hand disabilities?  Why or why not?

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right wrist disorder was aggravated by his service-connected right hand disabilities? Why or why not?

If aggravation is found, the examiner should identify a baseline level of severity of the right wrist disorder by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of right wrist disability.

6.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


